         Case 2:20-cv-04844-TJH-SP Document 21 Filed 02/12/21 Page 1 of 2 Page ID #:130


                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
                                          CIVIL MINUTES - GENERAL
 Case No.       CV 20-4844-TJH(SPx)                                                     Date     FEBRUARY 12, 2021
 Title     Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address 23.240.234.245



 Present: The Honorable            TERRY J. HATTER, JR., UNITED STATES DISTRICT JUDGE


                   Yolanda Skipper                                                        Not Reported
                     Deputy Clerk                                                        Court Reporter


              Attorneys Present for Plaintiffs:                              Attorneys Present for Defendants:
                         Not Present                                                      Not Present

 Proceedings:        IN CHAMBERS - Order To Show Cause Re: Dismissal for Lack of Prosecution


Absent a showing of good cause, an action must be dismissed without prejudice if the summons and
complaint are not served on a defendant within 90 days after the complaint is filed. Generally, defendant must answer the
complaint within 20 days after service (60 days if the defendant is the United States.)


In the present case, it appears that one or more of these time periods has not been met. Accordingly, the court, on its own
motion, orders plaintiff(s) to show cause in writing on or before MARCH 16, 2021 why this action should not be
dismissed for lack of prosecution. As an alternative to a written response by plaintiff(s), the Court will consider the filing
of one of the following, as an appropriate response to this Order To Show Cause, on or before the above date, as evidence
that the matter is being prosecuted diligently:


         Proof(s) of service of summons and complaint on the defendant(s):
         An answer by the following defendant(s):
         In cases removed from State Court, responsive pleadings filed by all defendants;
         Plaintiff's application for entry of default pursuant to Rule 55a of the Federal Rules of Civil Procedure;
         Plaintiff's request that the clerk enter default judgment or plaintiff's noticed motion for entry of default judgment
         pursuant to Rule 55b of the Federal Rules of Civil Procedure.


It is plaintiff's responsibility to respond promptly to all Orders and to prosecute the action diligently, including filing
proofs of service and stipulations extending time to respond. If necessary, plaintiff(s) must also pursue Rule 55 remedies
promptly upon the default of any defendant. All stipulations affecting the progress of the case must be approved by this
Court. (Local Rules 7-1 and 7-2).
        Case 2:20-cv-04844-TJH-SP Document 21 Filed 02/12/21 Page 2 of 2 Page ID #:131


No oral argument of this matter will be heard unless ordered by the Court. The Order will stand submitted upon the filing
of a responsive pleading or motion on or before the date upon which a response by plaintiff(s) is due. This action will be
dismissed if the above mentioned documents are not filed by the date indicated above.


cc: all counsel

CV-90                                   CIVIL MINUTES - GENERAL                          Initials of Deputy Clerk YS
